J-S56031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION         :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO B.J.V., A        :         PENNSYLVANIA
 MINOR                                  :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: J.V., MOTHER                :        No. 172 MDA 2018

          Appeal from the Decree Entered September 28, 2017
           in the Court of Common Pleas of Schuylkill County
                 Orphans’ Court at No(s): A63-184A-17



 IN RE: INVOLUNTARY TERMINATION         :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO J.M.V., A        :         PENNSYLVANIA
 MINOR                                  :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: J.V., MOTHER                :        No. 186 MDA 2018

                 Appeal from the Decree September 28, 2017
              in the Court of Common Pleas of Schuylkill County
                   Orphans’ Court at No(s): A-63-181A-17
J-S56031-18


 IN RE: INVOLUNTARY TERMINATION           :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO A.M.V., A          :         PENNSYLVANIA
 MINOR                                    :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: J.V., MOTHER                  :       No. 187 MDA 2018


                 Appeal from the Decree September 28, 2017
              in the Court of Common Pleas of Schuylkill County
                   Orphans’ Court at No(s): A-63-182A-17


 IN RE: INVOLUNTARY TERMINATION           :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO L.A.V., A          :         PENNSYLVANIA
 MINOR                                    :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: J.V., MOTHER                  :       No. 188 MDA 2018

           Appeal from the Decree Entered September 28, 2017
            in the Court of Common Pleas of Schuylkill County
                  Orphans’ Court at No(s): A63-183A-17

BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                FILED NOVEMBER 20, 2018

     J.V. (“Mother”) appeals from the Decrees granting the Petitions filed by

the Schuylkill County Children and Youth Services (“CYS”), and involuntarily

terminating Mother’s parental rights to her sons, B.J.V. (born September

2007) and A.M.V. (born May 2016), and her daughters, J.M.V. (born April




                                    -2-
J-S56031-18


2010) and L.A.V. (born April 2012) (collectively “the Children”), pursuant to

the Adoption Act, 23 Pa.C.S.A. § 2511.1

       On March 13, 2017, CYS filed Petitions to involuntarily terminate

Mother’s parental rights to the Children.        On September 28, 2017, the

Orphans’ Court entered Decrees involuntarily terminating Mother’s parental

rights to the Children.       Mother, acting pro se, filed timely appeals of the

Decrees. Mother’s counsel subsequently withdrew from representation. On

March 28, 2018, the Orphans’ Court appointed substitute counsel for Mother.2

On April 30, 2018, counsel filed an “Advocate’s Statement” indicating that

after a thorough review of the entire record, counsel could not identify any

issues of arguable merit, and that counsel intended to file an “Advocate’s

Brief” in this Court. See Pa.R.A.P. 1925(c)(4) (providing that “in a criminal

case, counsel may file of record and serve on the judge a statement of intent

to file a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in lieu

of filing a Statement.”); see also In re J.T., 983 A.2d 771, 774 (Pa. Super.



____________________________________________


1 The parental rights of the Children’s father, W.M.V. (“Father”), also were
terminated. Father is not a party to this appeal, nor has Father filed his own
appeal.

2 On January 18, 2018, the Orphans’ Court permitted Mother’s prior counsel
to withdraw from representation. On appeal, however, this Court remanded
to the Orphans’ Court for an on-the-record determination of whether Mother
wished to proceed pro se, or for the appointment of new counsel for Mother.
See In re Adoption of C.A.S., 166 A.3d 353, 356 (Pa. Super. 2017)
(recognizing that “[p]arents in involuntary termination proceedings have a
constitutionally-protected right to counsel.”).

                                           -3-
J-S56031-18


2009) (applying Anders procedure and Pa.R.A.P. 1925(c)(4) to appeals

involving termination of parental rights).

      Mother’s counsel subsequently filed an “Advocate’s Brief” in this Court

suggesting that the Orphans’ Court did not err by involuntarily terminating

Mother’s parental rights. Thus, it appears that Mother’s counsel intended to

submit a brief pursuant to Anders and its progeny. However, pursuant to

Anders and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), when

counsel determines, after a conscientious review of the record, that there are

no non-frivolous issues for review, counsel must (1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; (2) file a

brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise her of

her right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, 978 A.2d at 358-61.

Substantial    compliance     with    these    requirements     is   sufficient.

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007).

      Consequently, we direct Mother’s counsel to file with this Court a proper

motion to withdraw. The motion to withdraw must include a copy of counsel’s

letter to Mother enclosing the brief filed by counsel, and fully advising Mother

of her rights to proceed pro se or with newly retained counsel. Counsel has




                                     -4-
J-S56031-18


seven (7) days from the filing date of this Judgment Order to comply with this

directive.

      Superior Court jurisdiction retained.




                                     -5-